Citation Nr: 1827641	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for diabetic retinopathy prior to June 24, 2013, and in excess of 40 percent thereafter.  

2. Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU) from March 1, 2010, to August 16, 2016.


REPRESENTATION

Veteran represented by:	John Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967. This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 (vision) and December 2011 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing has been associated with the claims file.  

This matter was remanded by the Board in December 2017 for further development and has since been returned to the Board for appellate review.  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Prior to July 24, 2013, the Veteran's diabetic retinopathy was manifested by concentric contraction of the visual field no worse than 46 to 60 degrees bilaterally.

2. On and after July 24, 2013, the Veteran's diabetic retinopathy has been manifested by visual acuity of 5/200 in the right eye and 20/40 or better in the left eye, with concentric contraction of the visual field no worse than 46 to 60 degrees in the left eye and 31 to 45 degrees in the right eye. 

3. From March 1, 2010, to August 16, 2016, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Prior to July 24, 2013, the criteria for a disability evaluation in excess of 10 percent for diabetic retinopathy have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6080 (2017). 

2. After July 24, 2013, the criteria for a disability evaluation in excess of 40 percent for diabetic retinopathy have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.77, 4.79, Diagnostic Codes 6006-6066, 6080 (2017).

3. From March 1, 2010, to August 16, 2016, he criteria for a total disability rating based on individual unemployability were met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Increased Rating

The Veteran is in receipt of two separate evaluations for diabetic retinopathy. Prior to July 24, 2013, the Veteran was receipt of a 10 percent evaluation for non-proliferative diabetic retinopathy for associated concentric contraction of vision field under Diagnostic Code 6080, effective June 12, 2008. The Veteran has challenged the initial evaluation. In addition, he is in receipt of a 40 percent evaluation for decreased visual acuity and concentric contraction of vision field under Diagnostic Code 6006-6066, effective July 24, 2013.

With respect to impairment of the field of vision, 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the eight principal meridians totals 500 degrees. The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under Diagnostic Code 6080, visual field defects are evaluated as follows: A 10 percent evaluation for remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. A 20 percent evaluation is assigned for remaining field of 6 to 15 degrees unilaterally. A 30 percent evaluation is assigned for remaining field of 31 to 45 degrees bilaterally; remaining field of 5 degrees unilaterally; loss of inferior half of visual filed bilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopia visual field defects. A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally. A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally. A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally. 38 C.F.R. § 4.79. Visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function. 38 C.F.R. § 4.79. 

For decreased visual acuity, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79. Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066. 38 C.F.R. § 4.76(b) dictates that evaluation of visual acuity should be done on the basis of corrected distance vision with central fixation, unless the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye.  

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066. 

In addition, the General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25. 38 C.F.R. § 4.77(c). Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye. 38 C.F.R. § 4.75(d). The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

In an August 2010 statement, the Veteran stated that he has been experiencing symptoms of diabetes of the eyes. 

On the August 2010 VA examination the examiner diagnosed the Veteran with moderate non-proliferative retinopathy, cataracts, posterior vitreous detachment of the right and left eyes, and macular scar of the right eye. The Veteran reported that he experienced dryness, watering, and blurring vision of both eyes. Upon examination the examiner found no visual field defect, no diplopia, no visual field defect, no visual acuity worse than 5/200, and no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with near vision being worse. The eye examination resulted in corrected distance vision of 20/400 in the right eye and 20/25 in the left eye. The examiner concluded that there was no visual impairment associated with moderate non-proliferative retinopathy, cataracts, and posterior vitreous detachment. The examiner found that the Veteran has decreased vision of the right eye due to the macular scar from an accident in 1981. The examiner opined that that the Veteran's non-proliferative diabetic retinopathy in both eyes is secondary to his diabetes mellitus. The examiner found that the diabetic retinopathy does not cause any visual impairment or functional impairment. Further, the examiner found that the other diagnoses of macular scar, cataracts, and posterior vitreous detachment are not caused by or secondary to the Veteran's diabetes mellitus. These diagnoses are all secondary to trauma and age. 

The August 2010 examiner recorded the Veteran's right eye visual field as temporally 75 degrees; down temporally 67 degrees; down 55 degrees; down nasally 52 degrees; nasally 35 degrees; up nasally 45 degrees; up 35 degrees; and up temporally 55 degrees. The left eye visual field was temporally 73 degrees; down temporally 65 degrees; down 58 degrees; down nasally 57 degrees; nasally 60 degrees; up nasally 50 degrees; up 40 degrees; and up temporally 50 degrees. 

On the February 2011 VA examination the examiner opined that the visual impairment to the Veteran's right eye was caused by or the result of blunt trauma from an accident in the 1980's. The examiner reasoned that the visual impairment in the right eye was due to a large macular scar that was caused by blunt trauma. Further, the Veteran has no visual impairment secondary to non-proliferative diabetic retinopathy. 

In a February 2011 correspondence the Veteran stated that his right eye has leakage from his diabetes. 

On the April 2013 VA examination the examiner recorded that the Veteran's corrected distance visual acuity was 10/200 in the right eye and 20/40 or better in the left eye. The examiner noted that the Veteran's pupils were round and reactive to light, and had no afferent pupillary defect present. The examiner found that the Veteran had light perception only, extremely poor vision, or blindness of either eye. However, the Veteran did not have anatomical loss of either eye. Further, the Veteran does not have diplopia (double vision). Also, the examiner observed that the Veteran did have visual field defect and had contraction of the visual field. However, the Veteran does not have legal blindness. The examiner noted that the Veteran has retinopathy of both eyes with centrally located retinal scars, atrophy or irregularities in either eye that result in an irregular, duplicated, enlarged or diminished image in the right eye. However, the examiner concluded that the Veteran's decrease in visual acuity or other visual impairment is not attributable to retinopathy. The examiner explained that the Veteran's decrease in vision in the right eye is from his macular scar; his decrease in visual field in the left eye is from the laser done to control the proliferative diabetic retinopathy. Finally, the Veteran has not had any incapacitating episodes attributable to any eye condition in the past 12 months. 

In an April 2014 VA examination the examiner reported that the Veteran's vision acuity with corrected distance was 10/200 in the right eye and 20/40 or better in the left eye. The examiner observed that the Veteran's pupils were round and reactive to light and had no afferent pupillary defect. The examiner found no diplopia. The examiner found that the Veteran had a visual filed defect with no contraction of the visual field but did have loss of a visual field. The examiner recorded that the Veteran had right superior 10 degrees, superior nasal 50 degrees, nasal 15 degrees, inferior nasal 20-10 degrees, inferior 40 degrees, inferior temporal 60-70 degrees, temporal 70 degrees, and superior temporal 35 degrees. The left was recorded as superior 30 degrees, superior nasal 30-50 degrees, nasal 55 degrees, inferior nasal 50-60 degrees, inferior 55 degrees, inferior temporal 0-70 degrees, temporal 75 degrees, and superior temporal 40-70 degrees. The examiner noted that the Veteran has preoperative cataracts and retinal conditions. The examiner opined that the decrease in visual acuity or other visual impairment was not attributable to the mentioned eye conditions. The examiner stated that the Veteran's proliferative diabetic retinopathy in both eyes is responsible for visual impairment. Finally, the Veteran's eye condition did not cause any incapacitating episodes attributable to any eye conditions. 

On the February 2018 VA examination the examiner reported the Veteran's corrected distance vision to be 5/200 or worse in the right eye and 20/40 or better in the left eye. The examiner noted that the Veteran did not have contraction or loss of a visual field. Further, the Veteran had preoperative cataracts in both eyes and the decrease in visual acuity is due to cataracts. Finally, the Veteran has not had any incapacitating episodes attributable to any eye conditions. The examiner recorded that the Veteran's right eye visual field was temporally 60 degrees; down temporally 58 degrees; down 40 degrees; down nasally 32 degrees; nasally 30 degrees; up nasally 25 degrees; up 20 degrees; and up temporally 30 degrees. The left eye visual field was temporally 62 degrees; down temporally 66 degrees; down 49 degrees; down nasally 50 degrees; nasally 58 degrees; up nasally 35 degrees; up 32 degrees; and up temporally 32 degrees. 

Based on the evidence of record, the Board finds, first, that an evaluation in excess of 10 percent prior to July 24, 2013 for constricted fields of vision or visual acuity is not warranted. The medical evidence does not indicate that the Veteran experienced concentric contraction of the visual fields with remaining field of vision of less than 6 to 15 degrees unilaterally or remaining field of 31 to 45 degrees bilaterally. He was also not shown to have 20/70 vision in one eye with 20/50 vision in the other eye or 20/200 vision in one eye with 20/40 vision in the other eye. He was also not shown to have loss of half of any visual fields bilaterally. In so finding, the Board looks to the August 2010 VA examination, in which the examiner measured the Veteran's visual fields but specifically concluded that the Veteran's visual impairment was due not to service-connected nonproliferative diabetic retinopathy but to a non-service-connected macular scar.

Further, the evidence of record shows that an evaluation in excess of 40 percent on and after July 24, 2013 for constricted fields of vision or visual acuity is not warranted. The medical evidence does not indicate that the Veteran experiences remaining field vision of 16 to 30 degrees bilaterally, or 20/100 vision in both eyes, or 10/200 vision in one eye with 20/70 vision in the other eye. Rather, the evidence establishes that from July 24, 2013, the Veteran's vision has been no worse than 5/200 in the right eye and 20/40 or better in the left eye, warranting a 30 percent rating under Diagnostic Code 6065. Similarly, from July 24, 2013, the concentric contraction of visual fields has been to no worse than 31 to 45 degrees in the right eye and to no worse than 46 to 60 degrees in the left eye, warranting a 20 percent rating under Diagnostic Code 6080. In that connection, the Board finds that the 40 percent evaluation effective July 24, 2013 is appropriate as a result of combined disability evaluations. Here, as discussed above, the Veteran's decreased visual acuity warrants a 30 percent evaluation, and his constriction of visual fields warrants a 20 percent evaluation. When combined under 38 C.F.R. § 4.25 pursuant to the provisions of 38 C.F.R. § 4.77(c), a 40 percent disability rating is warranted.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2017).

Evidence of record, including the Veteran's statements at his April 2017 hearing before the undersigned, reflects that he last engaged in substantially gainful employment in February 2010. The evidence reflects that the Veteran's service-connected disabilities meet the threshold schedular criteria for consideration of TDIU from March 1, 2010, to August 16, 2016. 38 C.F.R. § 4.16(a).

In finding that the Veteran's service-connected disabilities have combined to render him unemployable from March 1, 2010, to August 16, 2016, the Board takes note that each of the Veteran's VA examiners have noted that, taken independently, his service-connected disabilities would each have an impact on his ability to work. In particular, the Board notes that VA examiners from April 2013, April 2014, October 2016, February 2017, and February 2018 all noted that, individually, the Veteran's service-connected diabetes mellitus, peripheral neuropathy, prostate cancer, and diabetic retinopathy would each impact his ability to work. When taken together, and considered along with the Veteran's testimony that he would be unable to return to his job as a driver due to his service-connected disabilities, the Board finds that the totality of the evidence supports a finding that the Veteran's service-connected disabilities have combined to render him unable to obtain and maintain gainful employment from March 1, 2010, to August 16, 2016. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities, when considered together, are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level from March 1, 2010, to August 16, 2016. (The Board notes that the Veteran has reported that he was gainfully employed until February 2010; thus, entitlement to a TDIU is not warranted prior to March 1, 2010-the first day of the month following the Veteran's last employment.)

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted from March 1, 2010, to August 16, 2016. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

As a final matter, the Board notes that as of August 16, 2016, the Veteran's service connected disabilities combined for a rating of 100 percent disabling. The Board thus finds that the Veteran's claim for entitlement to a TDIU for the period on and after August 16, 2016, is now moot. The Board finds that to assign a separate TDIU rating based on the combined symptomatology of the Veteran's service-connected disabilities, in addition to a combined schedular rating of 100 percent, would be pyramiding and is prohibited by 38 C.F.R. § 4.14 (2017). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). As the totality of the Veteran's service-connected symptomatology has been considered in the combined schedular 100 percent rating assigned from August 16, 2016, to compensate the same symptoms by way of a separate award of TDIU would be pyramiding. 38 U.S.C. §1114 (s), Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for nonproliferative diabetic retinopathy prior to July 24, 2013 is denied. 

Entitlement to an evaluation in excess of 40 percent for proliferative diabetic retinopathy on and after July 24, 2013 is denied. 

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) from March 1, 2010, to August 16, 2016, is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


